UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-06628 Name of Registrant: The Yacktman Funds, Inc. Address of Principal Executive Offices: 6300 Bridgepoint Parkway Building One, Suite 320 Austin, Texas 78730 Name and address of agent of service: Yacktman Asset Management Co. The Yacktman Funds, Inc. 6300 Bridgepoint Parkway Building One, Suite 320 Austin, Texas 78730 Registrant's telephone number including area code: 512-767-6700 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : The Yacktman Funds, Inc. Fund Name : The Yacktman Fund 07/01/2007 - 06/30/2008 Valid 2008 Fund American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP 026874107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Mgmt For For For 2 ELECTION OF DIRECTOR: MARTIN S. FELDSTEIN Mgmt For For For 3 ELECTION OF DIRECTOR: ELLEN V. FUTTER Mgmt For For For 4 ELECTION OF DIRECTOR: RICHARD C. HOLBROOKE Mgmt For Against Against 5 ELECTION OF DIRECTOR: FRED H. LANGHAMMER Mgmt For For For 6 ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Mgmt For Against Against 7 ELECTION OF DIRECTOR: MORRIS W. OFFIT Mgmt For Against Against 8 ELECTION OF DIRECTOR: JAMES F. ORR III Mgmt For For For 9 ELECTION OF DIRECTOR: VIRGINIA M. ROMETTY Mgmt For For For 10 ELECTION OF DIRECTOR: MARTIN J. SULLIVAN Mgmt For For For 11 ELECTION OF DIRECTOR: MICHAEL H. SUTTON Mgmt For Against Against 12 ELECTION OF DIRECTOR: EDMUND S.W. TSE Mgmt For For For 13 ELECTION OF DIRECTOR: ROBERT B. WILLUMSTAD Mgmt For For For 14 Ratification of Auditor Mgmt For Against Against 15 SHAREHOLDER PROPOSAL RELATING TO THE HUMAN RIGHT TO WATER. ShrHoldr Against Against For 16 SHAREHOLDER PROPOSAL RELATING TO THE REPORTING OF POLITICAL CONTRIBUTIONS. ShrHoldr Against Against For Americredit Corp. Ticker Security ID: Meeting Date Meeting Status ACF CUSIP 03060R101 10/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect A.R. Dike Mgmt For For For 1.2 Elect Douglas Higgins Mgmt For For For 1.3 Elect Kenneth Jones, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Anheuser-Busch Companies Inc Ticker Security ID: Meeting Date Meeting Status BUD CUSIP 035229103 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect August Busch III Mgmt For For For 1.2 Elect August Busch IV Mgmt For For For 1.3 Elect Carlos Fernandez G. Mgmt For Withhold Against 1.4 Elect James Jones Mgmt For For For 1.5 Elect Joyce Roché Mgmt For For For 1.6 Elect Henry Shelton Mgmt For For For 1.7 Elect Patrick Stokes Mgmt For For For 1.8 Elect Andrew Taylor Mgmt For For For 1.9 Elect Douglas Warner III Mgmt For For For 2 2008 Long-Term Equity Incentive Plan for Non-Employee Directors Mgmt For For For 3 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 4 STOCKHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE CONTRIBUTIONS. ShrHoldr Against Against For 5 STOCKHOLDER PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. ShrHoldr Against For Against 6 STOCKHOLDER PROPOSAL CONCERNING EXECUTIVE COMPENSATION. ShrHoldr Against For Against Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP 189054109 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS A DIRECTOR. Mgmt For For For 2 ELECT RICHARD H. CARMONA AS A DIRECTOR. Mgmt For For For 3 ELECT TULLY M. FRIEDMAN AS A DIRECTOR. Mgmt For For For 4 ELECT GEORGE J. HARAD AS A DIRECTOR. Mgmt For For For 5 ELECT DONALD R. KNAUSS AS A DIRECTOR. Mgmt For For For 6 ELECT ROBERT W. MATSCHULLAT AS A DIRECTOR. Mgmt For For For 7 ELECT GARY G. MICHAEL AS A DIRECTOR. Mgmt For For For 8 ELECT EDWARD A. MUELLER AS A DIRECTOR. Mgmt For For For 9 ELECT JAN L. MURLEY AS A DIRECTOR. Mgmt For For For 10 ELECT PAMELA THOMAS-GRAHAM AS A DIRECTOR. Mgmt For For For 11 ELECT CAROLYN M. TICKNOR AS A DIRECTOR. Mgmt For For For 12 Ratification of Auditor Mgmt For For For Coca Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: HERBERT A. ALLEN Mgmt For Against Against 2 ELECTION OF DIRECTOR: RONALD W. ALLEN Mgmt For For For 3 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Mgmt For For For 4 ELECTION OF DIRECTOR: BARRY DILLER Mgmt For Against Against 5 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Mgmt For For For 6 ELECTION OF DIRECTOR: E. NEVILLE ISDELL Mgmt For For For 7 ELECTION OF DIRECTOR: MUHTAR KENT Mgmt For For For 8 ELECTION OF DIRECTOR: DONALD R. KEOUGH Mgmt For For For 9 ELECTION OF DIRECTOR: DONALD F. MCHENRY Mgmt For For For 10 ELECTION OF DIRECTOR: SAM NUNN Mgmt For For For 11 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Mgmt For For For 12 ELECTION OF DIRECTOR: PETER V. UEBERROTH Mgmt For For For 13 ELECTION OF DIRECTOR: JACOB WALLENBERG Mgmt For For For 14 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 APPROVAL OF THE COCA-COLA COMPANY 2 Mgmt For Against Against 17 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHoldr Against Against For 18 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR ShrHoldr Against For Against 19 SHAREOWNER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS ShrHoldr Against Against For Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN T. CAHILL Mgmt For For For 2 ELECTION OF DIRECTOR: JILL K. CONWAY Mgmt For For For 3 ELECTION OF DIRECTOR: IAN M. COOK Mgmt For For For 4 ELECTION OF DIRECTOR: ELLEN M. HANCOCK Mgmt For For For 5 ELECTION OF DIRECTOR: DAVID W. JOHNSON Mgmt For For For 6 ELECTION OF DIRECTOR: RICHARD J. KOGAN Mgmt For For For 7 ELECTION OF DIRECTOR: DELANO E. LEWIS Mgmt For For For 8 ELECTION OF DIRECTOR: REUBEN MARK Mgmt For For For 9 ELECTION OF DIRECTOR: J. PEDRO REINHARD Mgmt For For For 10 ELECTION OF DIRECTOR: STEPHEN I. SADOVE Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Increase in Authorized Common Stock Mgmt For For For COVIDIEN Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2552X108 03/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG ARNOLD Mgmt For For For 2 ELECTION OF DIRECTOR: ROBERT H. BRUST Mgmt For For For 3 ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. Mgmt For For For 4 ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Mgmt For For For 5 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE Mgmt For For For 6 ELECTION OF DIRECTOR: KATHY J. HERBERT Mgmt For For For 7 ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Mgmt For For For 8 ELECTION OF DIRECTOR: RICHARD J. MEELIA Mgmt For For For 9 ELECTION OF DIRECTOR: DENNIS H. REILLEY Mgmt For For For 10 ELECTION OF DIRECTOR: TADATAKA YAMADA Mgmt For For For 11 ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Mgmt For For For 12 Ratification of Auditor Mgmt For For For Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP 278642103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: FRED D. ANDERSON Mgmt For Against Against 2 ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Mgmt For Against Against 3 ELECTION OF DIRECTOR: SCOTT D. COOK Mgmt For For For 4 ELECTION OF DIRECTOR: JOHN J. DONAHOE Mgmt For For For 5 APPROVAL OF OUR 2 Mgmt For For For 6 Ratification of Auditor Mgmt For For For Fannie Mae Ticker Security ID: Meeting Date Meeting Status FNM CUSIP 313586109 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: STEPHEN B. ASHLEY Mgmt For For For 2 ELECTION OF DIRECTOR: DENNIS R. BERESFORD Mgmt For For For 3 ELECTION OF DIRECTOR: LOUIS J. FREEH Mgmt For For For 4 ELECTION OF DIRECTOR: BRENDA J. GAINES Mgmt For For For 5 ELECTION OF DIRECTOR: KAREN N. HORN, PH.D. Mgmt For For For 6 ELECTION OF DIRECTOR: BRIDGET A. MACASKILL Mgmt For For For 7 ELECTION OF DIRECTOR: DANIEL H. MUDD Mgmt For For For 8 ELECTION OF DIRECTOR: LESLIE RAHL Mgmt For For For 9 ELECTION OF DIRECTOR: JOHN C. SITES, JR. Mgmt For For For 10 ELECTION OF DIRECTOR: GREG C. SMITH Mgmt For For For 11 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Mgmt For For For 12 ELECTION OF DIRECTOR: JOHN K. WULFF Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 PROPOSAL TO AUTHORIZE CUMULATIVE VOTING. ShrHoldr Against For Against Fannie Mae Ticker Security ID: Meeting Date Meeting Status FNM CUSIP 313586109 12/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Ashley Mgmt For Withhold Against 1.2 Elect Dennis Beresford Mgmt For For For 1.3 Elect Louis Freeh Mgmt For For For 1.4 Elect Brenda Gaines Mgmt For For For 1.5 Elect Karen Horn Mgmt For For For 1.6 Elect Bridget Macaskill Mgmt For For For 1.7 Elect Daniel Mudd Mgmt For For For 1.8 Elect Leslie Rahl Mgmt For For For 1.9 Elect John Sites, Jr. Mgmt For For For 1.10 Elect Greg Smith Mgmt For For For 1.11 Elect H. Patrick Swygert Mgmt For Withhold Against 1.12 Elect John Wulff Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Stock Compensation Plan of 2003 Mgmt For For For 4 PROPOSAL TO REQUIRE SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. ShrHoldr Against For Against 5 PROPOSAL TO AUTHORIZE CUMULATIVE VOTING. ShrHoldr Against For Against Freddie MAC Ticker Security ID: Meeting Date Meeting Status FRE CUSIP 313400301 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Alexander Mgmt For For For 1.2 Elect Geoffrey Boisi Mgmt For Withhold Against 1.3 Elect Michelle Engler Mgmt For For For 1.4 Elect Robert Glauber Mgmt For Withhold Against 1.5 Elect Richard Karl Goeltz Mgmt For Withhold Against 1.6 Elect Thomas Johnson Mgmt For Withhold Against 1.7 Elect JeromeKenney Mgmt For For For 1.8 Elect William Lewis, Jr. Mgmt For For For 1.9 Elect Nicolas Retsinas Mgmt For For For 1.10 Elect Stephen Ross Mgmt For Withhold Against 1.11 Elect Richard Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AMENDED AND RESTATED 2 Mgmt For Against Against Furniture Brands International Inc Ticker Security ID: Meeting Date Meeting Status FBN CUSIP 360921100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Katherine Bell Mgmt For Withhold Against 1.2 Elect Wilbert Holliman Mgmt For Withhold Against 1.3 Elect John Jordan, Jr. Mgmt For Withhold Against 1.4 Elect Richard Loynd Mgmt For Withhold Against 1.5 Elect Bob Martin Mgmt For Withhold Against 1.6 Elect Aubrey Patterson Mgmt For Withhold Against 1.7 Elect Ralph Scozzafava Mgmt For Withhold Against 1.8 Elect Albert Suter Mgmt For Withhold Against 2 PROPOSAL TO ADOPT THE FURNITURE BRANDS INTERNATIONAL 2008 INCENTIVE PLAN. Mgmt For Abstain Against 3 PROPOSAL TO RATIFY THE SELECTION OF INDEPENDENT AUDITORS. Mgmt For Abstain Against Furniture Brands International Inc Ticker Security ID: Meeting Date Meeting Status FBN CUSIP 360921100 05/01/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Alan Schwartz ShrHoldr Against TNA N/A 1.2 Elect Ira Kaplan ShrHoldr Against TNA N/A 1.3 Elect T. Scott King ShrHoldr Against TNA N/A 1.4 Elect Wilbert Holliman ShrHoldr Against TNA N/A 1.5 Elect John Jordan, Jr. ShrHoldr Against TNA N/A 1.6 Elect Bob Martin ShrHoldr Against TNA N/A 1.7 Elect Aubrey Patterson ShrHoldr Against TNA N/A 1.8 Elect Ralph Scozzafava ShrHoldr Against TNA N/A 2 Repeal Bylaw Amendments ShrHoldr Against TNA N/A 3 TO ADOPT THE FURNITURE BRANDS INTERNATIONAL 2008 INCENTIVE PLAN ShrHoldr Against TNA N/A 4 Ratification of Auditor ShrHoldr Against TNA N/A H & R Block Inc Ticker Security ID: Meeting Date Meeting Status HRB CUSIP 093671105 09/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS III DIRECTOR: DONNA R. ECTON Mgmt For Abstain Against 2 ELECTION OF CLASS III DIRECTOR: LOUIS W. SMITH Mgmt For Abstain Against 3 ELECTION OF CLASS III DIRECTOR: RAYFORD WILKINS, JR. Mgmt For Abstain Against 4 Ratification of Auditor Mgmt For Abstain Against 5 Shareholder Proposal Regarding an Independent Board Chairman ShrHoldr Against Abstain Against H & R Block Inc Ticker Security ID: Meeting Date Meeting Status HRB CUSIP 093671105 09/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: RICHARD C. BREEDEN ShrHoldr Against For Against 2 ELECTION OF DIRECTOR: ROBERT A. GERARD ShrHoldr Against For Against 3 ELECTION OF DIRECTOR: L. EDWARD SHAW, JR. ShrHoldr Against For Against 4 Ratification of Auditor ShrHoldr Against For Against 5 Shareholder Proposal Regarding an Independent Board Chairman ShrHoldr Against Against For H & R Block Inc Ticker Security ID: Meeting Date Meeting Status HRB CUSIP 093671105 12/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Eliminate the Classification of the Board of Directors Mgmt For For For Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Mgmt For For For 2 ELECTION OF DIRECTOR: DAVID H. BATCHELDER Mgmt For For For 3 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Mgmt For For For 4 ELECTION OF DIRECTOR: ARI BOUSBIB Mgmt For For For 5 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For For 6 ELECTION OF DIRECTOR: ALBERT P. CAREY Mgmt For For For 7 ELECTION OF DIRECTOR: ARMANDO CODINA Mgmt For For For 8 ELECTION OF DIRECTOR: BRIAN C. CORNELL Mgmt For For For 9 ELECTION OF DIRECTOR: BONNIE G. HILL Mgmt For For For 10 ELECTION OF DIRECTOR: KAREN L. KATEN Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Management Incentive Plan Mgmt For For For 13 Amendment to the Employee Stock Purchase Plan Mgmt For For For 14 SHAREHOLDER PROPOSAL REGARDING POLITICAL NONPARTISANSHIP ShrHoldr Against Against For 15 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS ShrHoldr Against Against For 16 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE ShrHoldr Against Against For 17 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION ShrHoldr Against For Against 18 SHAREHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR PERFORMANCE ShrHoldr Against Against For Interpublic Group Companies Inc Ticker Security ID: Meeting Date Meeting Status IPG CUSIP 460690100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Borelli Mgmt For For For 1.2 Elect Reginald Brack Mgmt For Withhold Against 1.3 Elect Jocelyn Carter-Miller Mgmt For For For 1.4 Elect Jill Considine Mgmt For For For 1.5 Elect Richard Goldstein Mgmt For Withhold Against 1.6 Elect Mary Steele Guilfoile Mgmt For For For 1.7 Elect H. John Greeniaus Mgmt For For For 1.8 Elect William Kerr Mgmt For For For 1.9 Elect Michael Roth Mgmt For For For 1.10 Elect David Thomas Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ON SPECIAL SHAREHOLDER MEETINGS. ShrHoldr Against For Against 4 SHAREHOLDER PROPOSAL ON AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ShrHoldr Against For Against Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mary Coleman Mgmt For Withhold Against 1.2 Elect James Cullen Mgmt For Withhold Against 1.3 Elect Michael Johns Mgmt For Withhold Against 1.4 Elect Arnold Langbo Mgmt For For For 1.5 Elect Susan Lindquist Mgmt For For For 1.6 Elect Leo Mullin Mgmt For For For 1.7 Elect William Perez Mgmt For Withhold Against 1.8 Elect Christine Poon Mgmt For For For 1.9 Elect Charles Prince Mgmt For Withhold Against 1.10 Elect Steven Reinemund Mgmt For Withhold Against 1.11 Elect David Satcher Mgmt For For For 1.12 Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Advisory Vote on Compensation ShrHoldr Against For Against Kraft Foods Inc Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ajay Banga Mgmt For For For 1.2 Elect Jan Bennink Mgmt For For For 1.3 Elect Myra Hart Mgmt For For For 1.4 Elect Lois Juliber Mgmt For For For 1.5 Elect Mark Ketchum Mgmt For For For 1.6 Elect Richard Lerner, MD Mgmt For For For 1.7 Elect John Pope Mgmt For For For 1.8 Elect Fedric Reynolds Mgmt For For For 1.9 Elect Irene Rosenfeld Mgmt For For For 1.10 Elect Mary Schapiro Mgmt For For For 1.11 Elect Deborah Wright Mgmt For For For 1.12 Elect Frank Zarb Mgmt For For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Mgmt For For For Lancaster Colony Corp. Ticker Security ID: Meeting Date Meeting Status LANC CUSIP 513847103 11/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Boylan Mgmt For Withhold Against 1.2 Elect Henry O'Neill, Jr. Mgmt For For For 1.3 Elect Zuheir Sofia Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Issuance of Uncertificated Shares Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP 53071M104 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Rapley Mgmt For For For 1.2 Elect Larry Romrell Mgmt For For For 2 Ratification of Auditor Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP 53071M104 10/23/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 New Tracking Stock Proposal Mgmt For For For 2 RECAPITALIZATION PROPOSAL. (SEE OF THE PROXY STATEMENT/PROSPECTUS) Mgmt For For For 3 Optional Conversion Propsal Mgmt For For For 4 GROUP DISPOSITION PROPOSAL. (SEE OF THE PROXY STATEMENT/PROSPECTUS) Mgmt For For For MGIC Investment Corp. Ticker Security ID: Meeting Date Meeting Status MTG CUSIP 552848103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Engelman Mgmt For For For 1.2 Elect Kenneth Jastrow, II Mgmt For Withhold Against 1.3 Elect Daniel Kearney Mgmt For For For 1.4 Elect Donald Nicolaisen Mgmt For For For 2 Amendment to the 2002 Stock Incentive Plan Mgmt For For For 3 Amendment to the Annual Bonus Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For MGIC Investment Corp. Ticker Security ID: Meeting Date Meeting Status MTG CUSIP 552848103 06/27/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Common Stock Mgmt For For For 2 Increase in Authorized Common Stock Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: WILLIAM H. GATES, III Mgmt For For For 2 ELECTION OF DIRECTOR: STEVEN A. BALLMER Mgmt For For For 3 ELECTION OF DIRECTOR: JAMES I. CASH JR., PHD Mgmt For For For 4 ELECTION OF DIRECTOR: DINA DUBLON Mgmt For For For 5 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For For 6 ELECTION OF DIRECTOR: REED HASTINGS Mgmt For For For 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Mgmt For For For 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For For 9 ELECTION OF DIRECTOR: DR. HELMUT PANKE Mgmt For For For 10 ELECTION OF DIRECTOR: JON A. SHIRLEY Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 SHAREHOLDER PROPOSAL - ADOPTION OF POLICIES ON INTERNET CENSORSHIP. ShrHoldr Against Against For 13 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. ShrHoldr Against Against For Pepsico Inc Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: I.M. COOK Mgmt For For For 2 ELECTION OF DIRECTOR: D. DUBLON Mgmt For For For 3 ELECTION OF DIRECTOR: V.J. DZAU Mgmt For For For 4 ELECTION OF DIRECTOR: R.L. HUNT Mgmt For For For 5 ELECTION OF DIRECTOR: A. IBARGUEN Mgmt For For For 6 ELECTION OF DIRECTOR: A.C. MARTINEZ Mgmt For For For 7 ELECTION OF DIRECTOR: I.K. NOOYI Mgmt For For For 8 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Mgmt For For For 9 ELECTION OF DIRECTOR: J.J. SCHIRO Mgmt For For For 10 ELECTION OF DIRECTOR: L.G. TROTTER Mgmt For For For 11 ELECTION OF DIRECTOR: D. VASELLA Mgmt For For For 12 ELECTION OF DIRECTOR: M.D. WHITE Mgmt For For For 13 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For For 14 Shareholder Proposal Regarding Report on Beverage Container Recycling Program ShrHoldr Against Against For 15 Shareholder Proposal Regarding Genetically Engineered Products ShrHoldr Against Against For 16 SHAREHOLDER PROPOSAL - RIGHT TO WATER POLICY (PROXY STATEMENT P. 46) ShrHoldr Against Against For 17 SHAREHOLDER PROPOSAL - GLOBAL WARMING REPORT (PROXY STATEMENT P. 48) ShrHoldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Compensation ShrHoldr Against For Against Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Mgmt For For For 2 ELECTION OF DIRECTOR: MICHAEL S. BROWN Mgmt For For For 3 ELECTION OF DIRECTOR: M. ANTHONY BURNS Mgmt For For For 4 ELECTION OF DIRECTOR: ROBERT N. BURT Mgmt For For For 5 ELECTION OF DIRECTOR: W. DON CORNWELL Mgmt For For For 6 ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Mgmt For For For 7 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Mgmt For For For 8 ELECTION OF DIRECTOR: WILLIAM R. HOWELL Mgmt For For For 9 ELECTION OF DIRECTOR: JAMES M. KILTS Mgmt For For For 10 ELECTION OF DIRECTOR: JEFFREY B. KINDLER Mgmt For For For 11 ELECTION OF DIRECTOR: GEORGE A. LORCH Mgmt For For For 12 ELECTION OF DIRECTOR: DANA G. MEAD Mgmt For For For 13 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Mgmt For For For 14 ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. ShrHoldr Against For Against 17 SHAREHOLDER PROPOSAL REQUESTING SEPARATION OF CHAIRMAN AND CEO ROLES. ShrHoldr Against For Against Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rajat Gupta Mgmt For For For 1.2 Elect A. G. Lafley Mgmt For For For 1.3 Elect Lynn Martin Mgmt For For For 1.4 Elect Johnathan Rodgers Mgmt For For For 1.5 Elect John Smith, Jr. Mgmt For For For 1.6 Elect Ralph Snyderman Mgmt For For For 1.7 Elect Margaret Whitman Mgmt For For For 2 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3 SHAREHOLDER PROPOSAL #1 - AWARD NO FUTURE STOCK OPTIONS ShrHoldr Against Against For 4 SHAREHOLDER PROPOSAL #2 - REPORT ON COMPANY POLICIES AND ACTIVITIES ShrHoldr Against Against For 5 SHAREHOLDER PROPOSAL #3 - ANIMAL TESTING ShrHoldr Against Against For Resource America Inc Ticker Security ID: Meeting Date Meeting Status REXI CUSIP 761195205 03/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Carlos Campbell Mgmt For Withhold Against 1.2 Elect Edward Cohen Mgmt For Withhold Against 1.3 Elect Hersh Kozlov Mgmt For Withhold Against 2 Transaction of Other Business Mgmt For Against Against Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP G9143X208 03/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Dennis Blair Mgmt For For For 1.2 Elect Edward Breen Mgmt For For For 1.3 Elect Brian Duperreault Mgmt For For For 1.4 Elect Bruce Gordon Mgmt For For For 1.5 Elect Rajiv Gupta Mgmt For For For 1.6 Elect John Krol Mgmt For For For 1.7 Elect Brendan O'Neill Mgmt For For For 1.8 Elect William Stavropoulos Mgmt For For For 1.9 Elect Sandra Wijnberg Mgmt For For For 1.10 Elect Jerome York Mgmt For Withhold Against 1.11 Elect Timothy Donahue Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 AMENDMENTS TO THE COMPANY S BYE-LAWS Mgmt For For For US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect David O'Maley Mgmt For For For 4 Elect O'Dell Owens Mgmt For For For 5 Elect Craig Schnuck Mgmt For For For 6 Ratification of Auditor Mgmt For Against Against 7 Shareholder Proposal Regarding Advisory Vote on Compensation ShrHoldr Against For Against 8 Shareholder Proposal Regarding Separation of Chairman and CEO ShrHoldr Against For Against Wal Mart Stores Inc Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Mgmt For For For 2 ELECTION OF DIRECTOR: JAMES W. BREYER Mgmt For For For 3 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For Against Against 4 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For For 5 ELECTION OF DIRECTOR: ROGER C. CORBETT Mgmt For For For 6 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Mgmt For For For 7 ELECTION OF DIRECTOR: DAVID D. GLASS Mgmt For For For 8 ELECTION OF DIRECTOR: GREGORY B. PENNER Mgmt For For For 9 ELECTION OF DIRECTOR: ALLEN I. QUESTROM Mgmt For For For 10 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Mgmt For For For 11 ELECTION OF DIRECTOR: ARNE M. SORENSON Mgmt For For For 12 ELECTION OF DIRECTOR: JIM C. WALTON Mgmt For For For 13 ELECTION OF DIRECTOR: S. ROBSON WALTON Mgmt For For For 14 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Mgmt For For For 15 ELECTION OF DIRECTOR: LINDA S. WOLF Mgmt For For For 16 APPROVAL OF MANAGEMENT INCENTIVE PLAN, AS AMENDED AND RESTATED Mgmt For For For 17 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For For 18 AMEND EQUAL EMPLOYMENT OPPORTUNITY POLICY ShrHoldr Against Against For 19 PAY-FOR-SUPERIOR-PERFORMANCE ShrHoldr Against Against For 20 RECOUPMENT OF SENIOR EXECUTIVE COMPENSATION POLICY ShrHoldr Against Against For 21 ESTABLISH HUMAN RIGHTS COMMITTEE ShrHoldr Against Against For 22 ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHoldr Against For Against 23 POLITICAL CONTRIBUTIONS REPORT ShrHoldr Against Against For 24 SOCIAL AND REPUTATION IMPACT REPORT ShrHoldr Against Against For 25 SPECIAL SHAREHOLDERSMEETING ShrHoldr Against Against For Wrigley William Junior Company Ticker Security ID: Meeting Date Meeting Status WWY CUSIP 982526105 03/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Rau Mgmt For For For 2 Elect Richard Smucker Mgmt For For For 3 Elect William Wrigley, Jr. Mgmt For For For 4 Ratification of Auditor Mgmt For For For Item 1: Proxy Voting Record Registrant : The Yacktman Funds, Inc. Fund Name : The Yacktman Focused Fund 07/01/2007 - 06/30/2008 Valid 2008 Fund Americredit Corp. Ticker Security ID: Meeting Date Meeting Status ACF CUSIP 03060R101 10/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect A.R. Dike Mgmt For For For 1.2 Elect Douglas Higgins Mgmt For For For 1.3 Elect Kenneth Jones, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP 189054109 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS A DIRECTOR. Mgmt For For For 2 ELECT RICHARD H. CARMONA AS A DIRECTOR. Mgmt For For For 3 ELECT TULLY M. FRIEDMAN AS A DIRECTOR. Mgmt For For For 4 ELECT GEORGE J. HARAD AS A DIRECTOR. Mgmt For For For 5 ELECT DONALD R. KNAUSS AS A DIRECTOR. Mgmt For For For 6 ELECT ROBERT W. MATSCHULLAT AS A DIRECTOR. Mgmt For For For 7 ELECT GARY G. MICHAEL AS A DIRECTOR. Mgmt For For For 8 ELECT EDWARD A. MUELLER AS A DIRECTOR. Mgmt For For For 9 ELECT JAN L. MURLEY AS A DIRECTOR. Mgmt For For For 10 ELECT PAMELA THOMAS-GRAHAM AS A DIRECTOR. Mgmt For For For 11 ELECT CAROLYN M. TICKNOR AS A DIRECTOR. Mgmt For For For 12 Ratification of Auditor Mgmt For For For Coca Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: HERBERT A. ALLEN Mgmt For Against Against 2 ELECTION OF DIRECTOR: RONALD W. ALLEN Mgmt For For For 3 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Mgmt For For For 4 ELECTION OF DIRECTOR: BARRY DILLER Mgmt For Against Against 5 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Mgmt For For For 6 ELECTION OF DIRECTOR: E. NEVILLE ISDELL Mgmt For For For 7 ELECTION OF DIRECTOR: MUHTAR KENT Mgmt For For For 8 ELECTION OF DIRECTOR: DONALD R. KEOUGH Mgmt For For For 9 ELECTION OF DIRECTOR: DONALD F. MCHENRY Mgmt For For For 10 ELECTION OF DIRECTOR: SAM NUNN Mgmt For For For 11 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Mgmt For For For 12 ELECTION OF DIRECTOR: PETER V. UEBERROTH Mgmt For For For 13 ELECTION OF DIRECTOR: JACOB WALLENBERG Mgmt For For For 14 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 APPROVAL OF THE COCA-COLA COMPANY 2 Mgmt For Against Against 17 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHoldr Against Against For 18 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR ShrHoldr Against For Against 19 SHAREOWNER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS ShrHoldr Against Against For Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP 278642103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: FRED D. ANDERSON Mgmt For Against Against 2 ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Mgmt For Against Against 3 ELECTION OF DIRECTOR: SCOTT D. COOK Mgmt For For For 4 ELECTION OF DIRECTOR: JOHN J. DONAHOE Mgmt For For For 5 APPROVAL OF OUR 2 Mgmt For For For 6 Ratification of Auditor Mgmt For For For Furniture Brands International Inc Ticker Security ID: Meeting Date Meeting Status FBN CUSIP 360921100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Katherine Bell Mgmt For Withhold Against 1.2 Elect Wilbert Holliman Mgmt For Withhold Against 1.3 Elect John Jordan, Jr. Mgmt For Withhold Against 1.4 Elect Richard Loynd Mgmt For Withhold Against 1.5 Elect Bob Martin Mgmt For Withhold Against 1.6 Elect Aubrey Patterson Mgmt For Withhold Against 1.7 Elect Ralph Scozzafava Mgmt For Withhold Against 1.8 Elect Albert Suter Mgmt For Withhold Against 2 PROPOSAL TO ADOPT THE FURNITURE BRANDS INTERNATIONAL 2008 INCENTIVE PLAN. Mgmt For Abstain Against 3 PROPOSAL TO RATIFY THE SELECTION OF INDEPENDENT AUDITORS. Mgmt For Abstain Against Furniture Brands International Inc Ticker Security ID: Meeting Date Meeting Status FBN CUSIP 360921100 05/01/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Alan Schwartz ShrHoldr Against TNA N/A 1.2 Elect Ira Kaplan ShrHoldr Against TNA N/A 1.3 Elect T. Scott King ShrHoldr Against TNA N/A 1.4 Elect Wilbert Holliman ShrHoldr Against TNA N/A 1.5 Elect John Jordan, Jr. ShrHoldr Against TNA N/A 1.6 Elect Bob Martin ShrHoldr Against TNA N/A 1.7 Elect Aubrey Patterson ShrHoldr Against TNA N/A 1.8 Elect Ralph Scozzafava ShrHoldr Against TNA N/A 2 Repeal Bylaw Amendments ShrHoldr Against TNA N/A 3 TO ADOPT THE FURNITURE BRANDS INTERNATIONAL 2008 INCENTIVE PLAN ShrHoldr Against TNA N/A 4 Ratification of Auditor ShrHoldr Against TNA N/A Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Mgmt For For For 2 ELECTION OF DIRECTOR: DAVID H. BATCHELDER Mgmt For For For 3 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Mgmt For For For 4 ELECTION OF DIRECTOR: ARI BOUSBIB Mgmt For For For 5 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For For 6 ELECTION OF DIRECTOR: ALBERT P. CAREY Mgmt For For For 7 ELECTION OF DIRECTOR: ARMANDO CODINA Mgmt For For For 8 ELECTION OF DIRECTOR: BRIAN C. CORNELL Mgmt For For For 9 ELECTION OF DIRECTOR: BONNIE G. HILL Mgmt For For For 10 ELECTION OF DIRECTOR: KAREN L. KATEN Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Management Incentive Plan Mgmt For For For 13 Amendment to the Employee Stock Purchase Plan Mgmt For For For 14 SHAREHOLDER PROPOSAL REGARDING POLITICAL NONPARTISANSHIP ShrHoldr Against Against For 15 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS ShrHoldr Against Against For 16 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE ShrHoldr Against Against For 17 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION ShrHoldr Against For Against 18 SHAREHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR PERFORMANCE ShrHoldr Against Against For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mary Coleman Mgmt For Withhold Against 1.2 Elect James Cullen Mgmt For Withhold Against 1.3 Elect Michael Johns Mgmt For Withhold Against 1.4 Elect Arnold Langbo Mgmt For For For 1.5 Elect Susan Lindquist Mgmt For For For 1.6 Elect Leo Mullin Mgmt For For For 1.7 Elect William Perez Mgmt For Withhold Against 1.8 Elect Christine Poon Mgmt For For For 1.9 Elect Charles Prince Mgmt For Withhold Against 1.10 Elect Steven Reinemund Mgmt For Withhold Against 1.11 Elect David Satcher Mgmt For For For 1.12 Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Advisory Vote on Compensation ShrHoldr Against For Against Lancaster Colony Corp. Ticker Security ID: Meeting Date Meeting Status LANC CUSIP 513847103 11/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Boylan Mgmt For Withhold Against 1.2 Elect Henry O'Neill, Jr. Mgmt For For For 1.3 Elect Zuheir Sofia Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Issuance of Uncertificated Shares Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP 53071M104 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Rapley Mgmt For For For 1.2 Elect Larry Romrell Mgmt For For For 2 Ratification of Auditor Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP 53071M104 10/23/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 New Tracking Stock Proposal Mgmt For For For 2 RECAPITALIZATION PROPOSAL. (SEE OF THE PROXY STATEMENT/PROSPECTUS) Mgmt For For For 3 Optional Conversion Propsal Mgmt For For For 4 GROUP DISPOSITION PROPOSAL. (SEE OF THE PROXY STATEMENT/PROSPECTUS) Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: WILLIAM H. GATES, III Mgmt For For For 2 ELECTION OF DIRECTOR: STEVEN A. BALLMER Mgmt For For For 3 ELECTION OF DIRECTOR: JAMES I. CASH JR., PHD Mgmt For For For 4 ELECTION OF DIRECTOR: DINA DUBLON Mgmt For For For 5 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For For 6 ELECTION OF DIRECTOR: REED HASTINGS Mgmt For For For 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Mgmt For For For 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For For 9 ELECTION OF DIRECTOR: DR. HELMUT PANKE Mgmt For For For 10 ELECTION OF DIRECTOR: JON A. SHIRLEY Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 SHAREHOLDER PROPOSAL - ADOPTION OF POLICIES ON INTERNET CENSORSHIP. ShrHoldr Against Against For 13 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. ShrHoldr Against Against For Pepsico Inc Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: I.M. COOK Mgmt For For For 2 ELECTION OF DIRECTOR: D. DUBLON Mgmt For For For 3 ELECTION OF DIRECTOR: V.J. DZAU Mgmt For For For 4 ELECTION OF DIRECTOR: R.L. HUNT Mgmt For For For 5 ELECTION OF DIRECTOR: A. IBARGUEN Mgmt For For For 6 ELECTION OF DIRECTOR: A.C. MARTINEZ Mgmt For For For 7 ELECTION OF DIRECTOR: I.K. NOOYI Mgmt For For For 8 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Mgmt For For For 9 ELECTION OF DIRECTOR: J.J. SCHIRO Mgmt For For For 10 ELECTION OF DIRECTOR: L.G. TROTTER Mgmt For For For 11 ELECTION OF DIRECTOR: D. VASELLA Mgmt For For For 12 ELECTION OF DIRECTOR: M.D. WHITE Mgmt For For For 13 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For For 14 Shareholder Proposal Regarding Report on Beverage Container Recycling Program ShrHoldr Against Against For 15 Shareholder Proposal Regarding Genetically Engineered Products ShrHoldr Against Against For 16 SHAREHOLDER PROPOSAL - RIGHT TO WATER POLICY (PROXY STATEMENT P. 46) ShrHoldr Against Against For 17 SHAREHOLDER PROPOSAL - GLOBAL WARMING REPORT (PROXY STATEMENT P. 48) ShrHoldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Compensation ShrHoldr Against For Against Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Mgmt For For For 2 ELECTION OF DIRECTOR: MICHAEL S. BROWN Mgmt For For For 3 ELECTION OF DIRECTOR: M. ANTHONY BURNS Mgmt For For For 4 ELECTION OF DIRECTOR: ROBERT N. BURT Mgmt For For For 5 ELECTION OF DIRECTOR: W. DON CORNWELL Mgmt For For For 6 ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Mgmt For For For 7 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Mgmt For For For 8 ELECTION OF DIRECTOR: WILLIAM R. HOWELL Mgmt For For For 9 ELECTION OF DIRECTOR: JAMES M. KILTS Mgmt For For For 10 ELECTION OF DIRECTOR: JEFFREY B. KINDLER Mgmt For For For 11 ELECTION OF DIRECTOR: GEORGE A. LORCH Mgmt For For For 12 ELECTION OF DIRECTOR: DANA G. MEAD Mgmt For For For 13 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Mgmt For For For 14 ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. ShrHoldr Against For Against 17 SHAREHOLDER PROPOSAL REQUESTING SEPARATION OF CHAIRMAN AND CEO ROLES. ShrHoldr Against For Against Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rajat Gupta Mgmt For For For 1.2 Elect A. G. Lafley Mgmt For For For 1.3 Elect Lynn Martin Mgmt For For For 1.4 Elect Johnathan Rodgers Mgmt For For For 1.5 Elect John Smith, Jr. Mgmt For For For 1.6 Elect Ralph Snyderman Mgmt For For For 1.7 Elect Margaret Whitman Mgmt For For For 2 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3 SHAREHOLDER PROPOSAL #1 - AWARD NO FUTURE STOCK OPTIONS ShrHoldr Against Against For 4 SHAREHOLDER PROPOSAL #2 - REPORT ON COMPANY POLICIES AND ACTIVITIES ShrHoldr Against Against For 5 SHAREHOLDER PROPOSAL #3 - ANIMAL TESTING ShrHoldr Against Against For Pulte Homes Inc Ticker Security ID: Meeting Date Meeting Status PHM CUSIP 745867101 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Wolford Mgmt For For For 1.2 Elect Cheryl Grise Mgmt For For For 1.3 Elect William Smith Mgmt For Withhold Against 1.4 Elect Brian Anderson Mgmt For Withhold Against 1.5 Elect Patrick O'Leary Mgmt For Withhold Against 2 2008 Senior Management Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Majority Voting for Election of Directors ShrHoldr Against For Against 5 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against 6 A SHAREHOLDER PROPOSAL REGARDING THE USE OF PERFORMANCE-BASED OPTIONS. ShrHoldr Against For Against 7 Shareholder Proposal Regarding Advisory Vote on Compensation ShrHoldr Against For Against 8 A SHAREHOLDER PROPOSAL REQUESTING A REPORT REGARDING CLIMATE CHANGE. ShrHoldr Against Against For 9 Shareholder Proposal Regarding Establishment of a Compliance Committee ShrHoldr Against Against For Resource America Inc Ticker Security ID: Meeting Date Meeting Status REXI CUSIP 761195205 03/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Carlos Campbell Mgmt For Withhold Against 1.2 Elect Edward Cohen Mgmt For Withhold Against 1.3 Elect Hersh Kozlov Mgmt For Withhold Against 2 Transaction of Other Business Mgmt For Against Against SLM Corp. Ticker Security ID: Meeting Date Meeting Status SLM CUSIP 78442P106 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ANN TORRE BATES Mgmt For For For 2 ELECTION OF DIRECTOR: W.M. DIEFENDERFER III Mgmt For For For 3 ELECTION OF DIRECTOR: DIANE SUITT GILLELAND Mgmt For Against Against 4 ELECTION OF DIRECTOR: EARL A. GOODE Mgmt For Against Against 5 ELECTION OF DIRECTOR: RONALD F. HUNT Mgmt For For For 6 ELECTION OF DIRECTOR: ALBERT L. LORD Mgmt For For For 7 ELECTION OF DIRECTOR: MICHAEL E. MARTIN Mgmt For For For 8 ELECTION OF DIRECTOR: BARRY A. MUNITZ Mgmt For Against Against 9 ELECTION OF DIRECTOR: HOWARD H. NEWMAN Mgmt For For For 10 ELECTION OF DIRECTOR: A. ALEXANDER PORTER, JR. Mgmt For For For 11 ELECTION OF DIRECTOR: FRANK C. PULEO Mgmt For For For 12 ELECTION OF DIRECTOR: WOLFGANG SCHOELLKOPF Mgmt For Against Against 13 ELECTION OF DIRECTOR: STEVEN L. SHAPIRO Mgmt For Against Against 14 ELECTION OF DIRECTOR: ANTHONY P. TERRACCIANO Mgmt For For For 15 ELECTION OF DIRECTOR: BARRY L. WILLIAMS Mgmt For For For 16 AMENDMENT TO THE CERTIFICATE OF INCORPORATION. Mgmt For For For 17 Ratification of Auditor Mgmt For For For Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP G9143X208 03/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Dennis Blair Mgmt For For For 1.2 Elect Edward Breen Mgmt For For For 1.3 Elect Brian Duperreault Mgmt For For For 1.4 Elect Bruce Gordon Mgmt For For For 1.5 Elect Rajiv Gupta Mgmt For For For 1.6 Elect John Krol Mgmt For For For 1.7 Elect Brendan O'Neill Mgmt For For For 1.8 Elect William Stavropoulos Mgmt For For For 1.9 Elect Sandra Wijnberg Mgmt For For For 1.10 Elect Jerome York Mgmt For Withhold Against 1.11 Elect Timothy Donahue Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 AMENDMENTS TO THE COMPANY S BYE-LAWS Mgmt For For For Wal Mart Stores Inc Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Mgmt For For For 2 ELECTION OF DIRECTOR: JAMES W. BREYER Mgmt For For For 3 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For Against Against 4 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For For 5 ELECTION OF DIRECTOR: ROGER C. CORBETT Mgmt For For For 6 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Mgmt For For For 7 ELECTION OF DIRECTOR: DAVID D. GLASS Mgmt For For For 8 ELECTION OF DIRECTOR: GREGORY B. PENNER Mgmt For For For 9 ELECTION OF DIRECTOR: ALLEN I. QUESTROM Mgmt For For For 10 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Mgmt For For For 11 ELECTION OF DIRECTOR: ARNE M. SORENSON Mgmt For For For 12 ELECTION OF DIRECTOR: JIM C. WALTON Mgmt For For For 13 ELECTION OF DIRECTOR: S. ROBSON WALTON Mgmt For For For 14 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Mgmt For For For 15 ELECTION OF DIRECTOR: LINDA S. WOLF Mgmt For For For 16 APPROVAL OF MANAGEMENT INCENTIVE PLAN, AS AMENDED AND RESTATED Mgmt For For For 17 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For For 18 AMEND EQUAL EMPLOYMENT OPPORTUNITY POLICY ShrHoldr Against Against For 19 PAY-FOR-SUPERIOR-PERFORMANCE ShrHoldr Against Against For 20 RECOUPMENT OF SENIOR EXECUTIVE COMPENSATION POLICY ShrHoldr Against Against For 21 ESTABLISH HUMAN RIGHTS COMMITTEE ShrHoldr Against Against For 22 ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHoldr Against For Against 23 POLITICAL CONTRIBUTIONS REPORT ShrHoldr Against Against For 24 SOCIAL AND REPUTATION IMPACT REPORT ShrHoldr Against Against For 25 SPECIAL SHAREHOLDERSMEETING ShrHoldr Against Against For Wrigley William Junior Company Ticker Security ID: Meeting Date Meeting Status WWY CUSIP 982526105 03/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Rau Mgmt For For For 2 Elect Richard Smucker Mgmt For For For 3 Elect William Wrigley, Jr. Mgmt For For For 4 Ratification of Auditor Mgmt For For For Pursuant to the requirements of the Investment Company Act of 1940,the registrant has duly caused this report to be signed on its behalf by the undersigned,thereunto duly authorised. Registrant: The Yacktman Funds, Inc. By: /s/Donald A. Yacktman Name: Donald A. Yacktman Title: President Date: Jul7 2008
